Citation Nr: 1453789	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-46 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from the November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in part denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

In June 2014, the Board remanded service connection claim for bilateral hearing loss for further development.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further AOJ action on the claim for service connection for bilateral hearing loss is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As detailed in the Board's June 2014 remand, the Veteran contends that his exposure to loud noises while in service caused the claimed hearing loss.  A September 2009 VA examiner reviewed the service treatment record and opined that the examiner on the day of the July 1969 separation physical had switched the earphones, and taking into account of the switched earphones, the result indicated no change in auditory threshold upon separation.  The Board found that this is erroneous since even taking into account the switched earphone theory, the separation test indicated some minor threshold shifts that were not addressed in the examiner's opinion.  Thus, the Board remanded the claim for an addendum opinion to address the significant of any threshold shifts between the audiometric testing from the July 1967 pre-induction examination and the July 1969 separation examination.  

The September 2014 addendum opinion found that the Veteran's bilateral hearing loss was less likely than not related to active duty military noise exposure.  The VA audiologist conclusively stated that there were no changes in thresholds from induction to separation for either ear once the switched earphones are taken into account.  However, as discuss above, the opinion is based on inaccurate factual premise that has already been addressed by the Board.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

Further, the VA audiologist referenced the article raised by the Veteran which supports his claim of delayed noise-induced hearing loss, but did not comment on the article as instructed by remand.  For these reasons, the August 2014 VA examiner's analysis of the Veteran's claim is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Further, the opinion is not in compliance with the Board's prior remand directives.  Another remand for an addendum opinion is necessary.  Stegall v West, 11 Vet App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the audiologist who conducted the August 2014 audiologist, or a suitable substitute, for an addendum addressing the nature and etiology of the Veteran's hearing loss.  

The entire claims file (electronic), to include a complete copy of the remand, must be made available to the audiologist and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

With respect to current bilateral hearing loss, the audiologist should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to active service.

In rendering the requested opinion, the audiologist should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  

a)  The audiologist should specifically comment on the article "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss" and the medical principles underlying the significance.  

b)  The audiologist should specifically comment on the significance of any threshold shifts between the audiometric testing from July 1967 pre-induction examination and July 1969 separation examination.  

Please note that even with accounting for the switched earphones, the test indicate auditory threshold shifts at 500, 1000, and 2000 Hertz.  

All examination findings and testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



